Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections – Double Patenting
The following:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,306,291. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons articulated in item 3 below. The current application’s claim limitations  are emboldened while the copending application’s claim limitations are not. The Reasons For Allowability are the same reasons why the applicant would be in condition for allowance if the applicant filed a terminal disclaimer disclaiming the cited copending application in light of the allowability of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter and Reasons For Allowability
Claims 1-14 are rejected because of the Double Patenting issues outlined in item 2 above.
Claim 1 claims, in part:
“A method performed by a media switch device having a plurality of input ports and an output port, comprising:
receiving an input event; and
in response to receiving the input event, internally connecting a one of the plurality of input ports associated with the input event to the output port, 
determining a state of a media source appliance coupled to the one of the plurality of input ports, 
determining a state of a further media source appliance coupled to another one of the plurality of input ports, 
causing an operating software to issue a power off command to the further media source appliance when the state of the further media source appliance indicates that the further media source appliance is powered on, causing the operating software to be configured to issue commands to the media source appliance, and 
causing a power on command to be issued to the media source appliance when the state of the media source appliance indicates that the media source appliance is powered off.” Claim 14 claims the same subject matter. 
Allowed claim 1 of copending application 16/045,309, now U.S. patent 10,306,291 claims:
“A switch device having a plurality of inputs, 
each connected to an audio and/or video source appliance, and 
a plurality of outputs, each connected to an audio and/or video destination appliance, comprising: a processing device; and 
a non-transitory, computer readable media having stored thereon instructions which, when executed by the processing device, cause the switch device to respond to a received command having data indicative of a media consuming activity to be facilitated by use of the switch device by: 
automatically selecting a one of the plurality of inputs that is connected to the audio and/or video source appliance associated with the media consuming activity; 
automatically selecting a one of the plurality of outputs that is connected to the audio and/or video destination appliance associated with the media consuming activity such that the audio and/or video destination appliance is communicatively coupled to the audio and/or video source appliance through the switch device; 
automatically determining, via use of the one of the plurality of inputs, a first current operating state of the audio and/or video source appliance; 
automatically causing a first command to be transmitted to the audio and/or video source appliance to place the audio and/or video source appliance into a first desired operating state associated with the media consuming activity when it is determined that the first current operating state does not correspond to the first desired operating state; 
automatically determining, via use of the one of the plurality of outputs, a second current operating state of the audio and/or video destination appliance; and 
automatically causing a second command to be transmitted to the audio and/or video destination appliance to place the audio and/or video destination appliance into a second desired operating state associated with the media consuming activity when it is determined that the second current operating state does not correspond to the second desired operating state.”
Claim 1’s limitations “in response to receiving the input event, internally connecting a one of the plurality of input ports associated with the input event to the output port,” are closely analogous to the claim 1’s “cause the switch device to respond to a received command having data indicative of a media consuming activity to be facilitated by use of the switch device by: 
automatically selecting a one of the plurality of inputs that is connected to the audio and/or video source appliance associated with the media consuming activity; 
automatically selecting a one of the plurality of outputs that is connected to the audio and/or video destination appliance associated with the media consuming activity such that the audio and/or video destination appliance is communicatively coupled to the audio and/or video source appliance through the switch device”
Furthermore, claim 1’s limitations include: “determining a state of a media source appliance coupled to the one of the plurality of input ports, and determining a state of a further media source appliance coupled to another one of the plurality of input ports.  Claim 1’s similar limitations include: “automatically determining, via use of the one of the plurality of inputs, a first current operating state of the audio and/or video source appliance; and automatically causing a first command to be transmitted to the audio and/or video source appliance to place the audio and/or video source appliance into a first desired operating state associated with the media consuming activity when it is determined that the first current operating state does not correspond to the first desired operating state.” Claim 1 further concludes: “causing an operating software to issue a power off command to the further media source appliance when the state of the further media source appliance indicates that the further media source appliance is powered on, causing the operating software to be configured to issue commands to the media source appliance, and causing a power on command to be issued to the media source appliance when the state of the media source appliance indicates that the media source appliance is powered off. 
The respective claimed inventions are determining the state of their respective inputs (in this case, the claimed “media source appliance,” and the claimed “audio and/or source appliance”) and depending on the determined state of the inputs, an action is performed on the respective input device. In the case of claim 1, the cited function is to put the respective input into a “first current operating state” if that input device is not in “the first desired current operating state.” For example, if a set of input devices are presented to the claimed media switch, one input device of a set of input device is selected to have its content transmitted to an output device. This means the other input devices are not selected. Thus, the selected input device needs to be put in a state such that the input device is suitable for transmitting its video and/or audio output to an output device. Those devices that are not selected also must be in a state such that those non-selected devices are rendered unsuitable for transmitting its video and/or audio content. Claim 1 narrows claim 1’s feature by asserting the claimed selected media source appliance is rendered in a suitable or non-suitable state depending on the status of its connection to the output device through powering on the connected media source appliance, or, turning off the unconnected media source application.  
Additionally, claim 1 includes the limitations “automatically selecting a one of the plurality of outputs that is connected to the audio and/or video destination appliance associated with the media consuming activity such that the audio and/or video destination appliance is communicatively coupled to the audio and/or video source appliance through the switch device, and
automatically determining, via use of the one of the plurality of outputs, a second current operating state of the audio and/or video destination appliance; and 
automatically causing a second command to be transmitted to the audio and/or video destination appliance to place the audio and/or video destination appliance into a second desired operating state associated with the media consuming activity when it is determined that the second current operating state does not correspond to the second desired operating state.” In this part of the embodiment, claim 1 is determining the operating state of the output device and if the operating state of the output device is not in a second desired operating state, the output device is placed into a desired operating state. In this case, the output device would be required to be powered on. However, it is in the examiner’s opinion ensuring the output device is powered on and ready to receive and process data from the selected input device, a step which is not specifically disclosed in claim 1 however, one of ordinary skill in the art would have expected an output device to be powered on at all times to process data from the selected media source appliance. Overall, claim 1 appears to be a narrower version of claim 1. This is also true of the other independent claims of each respective application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683